IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-50,967-07


EX PARTE DAVID ALEXANDER BAILEY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 7877-B IN THE 27TH JUDICIAL DISTRICT COURT
LAMPASAS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of a controlled substance and sentenced to thirty-five years' imprisonment.  The
Third Court of Appeals affirmed his conviction.  Bailey v. State, No. 03-07-00417-CR (Tex.
App.-Austin, delivered October 27, 2009).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

Filed: March 6, 2013
Do not publish